Order entered July 2, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00115-CV

         SHIHAB DIAIS AND ODESSA DENTAL SOLUTIONS, P.A., Appellants

                                              V.

 LAND ROVER DALLAS, L.P. AND SNELL MOTOR COMPANY OPERATIONS GP,
                 LLC, GENERAL PARTNER, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-01137

                                          ORDER
       We GRANT appellants’ July 1, 2015 unopposed motion to extend time for filing reply

brief and ORDER the brief be filed no later than July 30, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE